Citation Nr: 0841779	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-19 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a circulatory 
disability of the lower extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and S.M.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to March 
1976 and from June 1977 to September 1989.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2004 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied entitlement to service connection for circulation 
problems in the legs.  The veteran perfected a timely appeal 
to that decision.  The veteran appeared and offered testimony 
at a hearing before a Decision Review Officer (DRO) in August 
2005.  A transcript of the hearing is of record.  

In March 2007, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in July 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The veteran maintains that service connection is warranted 
for a circulatory disability of the lower extremities, which 
began during his period of active duty.  The veteran reported 
having problems with pain, numbness and swelling in his legs 
during service.  

The Veterans Claims Assistance Act (VCAA) requires that VA 
must provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The service medical records indicate that the veteran was 
seen for complaints of leg cramps in July 1977; he stated 
that he ran five miles every day for the past week.  The 
impression was strained tendons in the lower extremities.  In 
March 1978, the veteran complained of sore legs and feet; he 
stated that his legs fell asleep.  The veteran also reported 
leg cramps at night while sleeping.  The impression was 
numbness in the lower legs of questionable etiology.  When 
seen in April 1979, the veteran complained of pain and 
numbness in the right lower leg; the impression was no 
finding, strenuous examination was within normal limits.  The 
veteran was again seen in May 1979 with complaints of pain 
and swelling in the right lower leg after running.  

Post service medical records show that the veteran was 
admitted to Rio Vista Rehabilitation hospital on July 21, 
2003, status post craniotomy due to left aneurysm, status 
post right knee surgery, and to rule out deep venous 
thrombosis.  Following an evaluation on July 22, 2003, the 
veteran was diagnosed with swelling of the right lower 
extremity, possible deep vein thrombosis.  That same day, he 
was transferred to another facility with the following 
diagnoses: deep venous thrombosis, popliteal; recent cerebral 
aneurysm clipping with hemorrhage, left middle cerebral; 
inability to coagulate; for vena cava.  He subsequently 
underwent an inferior vena cavagram with vena cava filter 
placement.  

At a videoconference hearing in August 2005, the veteran 
testified that his knees often became swollen during basic 
training.  The veteran indicated that he was regularly placed 
on limited duty due to his circulation problems in his knees; 
he stated that his knees would swell up and he would be 
unable to walk due to pain in his feet.  The veteran stated 
that he had no problems with his legs prior to military 
service.  The veteran reported having surgery on his right 
knee in May 2003, shortly before he suffered the aneurysm.  
The veteran also maintained that the swelling in his knees 
impairs the circulation below the knee and causes pain in the 
legs.  Therefore, he attributes his circulation problem to 
the right knee surgery.  

Pursuant to 38 U.S.C.A. § 5103A(d), VA will provide a medical 
examination or obtain a medical opinion if the record 
including lay or medical evidence contains competent evidence 
of a disability that may be associated with an event, injury, 
or disease that occurred in service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159(c) (4) (2008).  In this appeal, there 
is no medical opinion addressing the question of whether 
there exists a medical relationship, if any, between service 
and the veteran's current circulatory disability of the lower 
extremities, diagnosed as deep venous thrombosis; such a 
medical opinion would be helpful in resolving this claim.  
See 38 U.S.C.A. § 5103A (d) (2) (West 2002); 38 C.F.R. 
§ 3.159(c) (4) (2008); McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  An examination is needed in order to obtain 
an informed opinion as to the relationship between a current 
back disability and service.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
circulatory disability of the lower 
extremities within the years immediately 
following his discharge from service.  
After securing the necessary release, the 
RO should obtain these records.  

2.  The veteran should then be afforded a 
VA vascular examination to determine the 
etiology of any circulatory disability of 
the lower extremties, which may currently 
be present.  Any indicated studies should 
be performed.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (probability of 50 
percent or greater) that any current 
circulatory disability of the lower 
extremities is linked to any incident or 
event of the veteran's active military 
service, to include his treatment for 
pain, swelling and numbness in the lower 
extremities or was either caused by or 
aggravated by the veteran's service-
connected right knee disorder.  The 
examiner is also requested to provide a 
rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.  

3.  After the development requested above 
has been completed to the extent 
possible, re-adjudicate the claim for 
service connection for a circulatory 
disability of the lower extremities.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



